J-S43002-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: ADOPTION OF M.S., A MINOR         :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
                                          :
                                          :
 APPEAL OF: T.S., FATHER                  :         No. 668 MDA 2019

               Appeal from the Decree Entered March 28, 2019
            In the Court of Common Pleas of Lackawanna County
                     Orphans' Court at No(s): A-5-2019


BEFORE:    GANTMAN, P.J.E., DUBOW, J., and STEVENS*, P.J.E.

MEMORANDUM BY GANTMAN, P.J.E.:                  FILED SEPTEMBER 06, 2019

      Appellant, T.S. (“Father”), appeals from the decree entered in the

Lackawanna County Court of Common Pleas, which terminated Father’s

parental rights to his minor child, M.S. (“Child”). We affirm.

      In its opinion, the trial court fully and correctly sets forth the relevant

facts of this appeal. Therefore, we have no need to restate them. We add,

on October 12, 2017, the Lackawanna County Children and Youth Services

(“Agency”) learned: Father may have kidnapped Child and did not have

formula for Child; T.S. (“Mother”) admitted using illicit drugs; and Father

tested positive for marijuana and cocaine. That same day, the court entered

a protective custody order, upon the Agency’s petition, and placed Child in

kindship care.   Subsequently, the court adjudicated Child dependent on

November 6, 2017.

      The Agency filed a petition to terminate parents’ parental rights to Child

on January 24, 2019. On March 25, 2019, the court conducted a termination
____________________________________
* Former Justice specially assigned to the Superior Court.
J-S43002-19


hearing as to both parents, where the court heard testimony from caseworker

Rebecca Brojack and visitation worker Jennifer Radzwillowicz. At the hearing,

one attorney represented Child as both her guardian ad litem (“GAL”) and

legal counsel, and indicated there was no conflict between Child’s legal and

best interests in light of her young age.1        The court terminated parents’

parental rights to Child by decrees dated March 25, 2019, and entered March

28, 2019.      On April 24, 2019, Father timely filed a notice of appeal and

contemporaneous concise statement of errors complained of on appeal per

Pa.R.A.P. 1925(a)(2)(i).2 Father’s notice of appeal referenced both relevant

dependency and adoption trial court docket numbers.

        On June 14, 2019, this Court issued a rule to show cause why Father’s

appeal should not be quashed for failure to comply with Commonwealth v.

Walker, ___ Pa. ___, 185 A.3d 969 (2018). Appellant filed a response on

June 20, 2019, explaining he intended to appeal only from the order


____________________________________________


1 Child was 18 months old at the time of the termination hearing. See In Re:
T.S., ___ Pa. ___, 192 A.3d 1080 (2018) , cert. denied, ___ U.S. ___, 139
S. Ct. 1187, 203 L. Ed. 2d 220 (2019) (holding appointment of second counsel
for child, in contested termination proceedings, is not required to represent
separate legal interests of child, where child’s legal interests and best interests
do not diverge; due to child’s young age (less than three years old),
presumption exists that child was too young to express subjective preferred
outcome of termination proceedings; therefore attorney-GAL could fulfill
statutory mandate for appointment of counsel and represent both best
interests and legal interests of child).

2   Mother did not file a notice of appeal and is not a party to this appeal.



                                           -2-
J-S43002-19


terminating his parental rights to Child, which the court entered at the

adoption docket number. On June 25, 2019, this Court discharged the rule to

show cause and deferred the matter to the merits panel.3

       Father raises two issues for our review:

          WHETHER THE TRIAL COURT ERRED AS A MATTER OF LAW
          AND/OR MANIFESTLY ABUSED ITS DISCRETION IN
          DETERMINING THE AGENCY SUSTAINED ITS BURDEN OF
          PROVING THE TERMINATION OF FATHER’S PARENTAL
          RIGHTS IS WARRANTED UNDER SECTIONS 2511(A)(1)
          AND/OR 2511(A)(2) OF THE ADOPTION ACT?

          EVEN IF THIS COURT CONCLUDES THE AGENCY
          ESTABLISHED    STATUTORY     GROUNDS     FOR   THE
          TERMINATION OF FATHER’S PARENTAL RIGHTS, WHETHER
          THE TRIAL COURT NEVERTHELESS ERRED AS A MATTER OF
          LAW AND/OR MANIFESTLY ABUSED ITS DISCRETION IN
          DETERMINING THE AGENCY SUSTAINED ITS ADDITIONAL
          BURDEN OF PROVING THE TERMINATION OF FATHER’S
          PARENTAL RIGHTS IS IN THE BEST INTERESTS OF…CHILD?

(Father’s Brief at 10).

       As a prefatory matter, issues not raised in a Rule 1925 concise

statement of errors will be deemed waived. Lineberger v. Wyeth, 894 A.2d
141 (Pa.Super. 2006). See also In re L.M., 923 A.2d 505 (Pa.Super. 2007)

(applying Rule 1925 waiver standards in family law context). “Rule 1925(b)

waivers may be raised by the appellate court sua sponte.” Commonwealth



____________________________________________


3  Father’s concise statement and appellate issues demonstrate he is
challenging on appeal only the order terminating his parental rights to Child.
Thus, we see no jurisdictional impediments to our review under Walker,
supra (requiring separate notices of appeal from single orders which resolve
issues arising at separate trial court docket numbers).

                                           -3-
J-S43002-19


v. Hill, 609 Pa. 410, 428, 16 A.3d 484, 494 (2011).

      Here, in his first issue on appeal Father challenges the termination of

his parental rights pursuant to Sections 2511(a)(1) and (a)(2) of the Adoption

Act, 23 Pa.C.S.A. §§ 2101-2938.        Father failed to raise in his concise

statement, however, any claim regarding termination of his parental rights to

Child under Section 2511(a)(2). Thus, Father failed to preserve any claim

regarding Section 2511(a)(2), and his first issue is waived to the extent he

attempts to present argument related to Section 2511(a)(2).              See

Lineberger, supra.

      Appellate review of termination of parental rights cases implicates the

following principles:

         In cases involving termination of parental rights: “our
         standard of review is limited to determining whether the
         order of the trial court is supported by competent evidence,
         and whether the trial court gave adequate consideration to
         the effect of such a decree on the welfare of the child.”

In re Z.P., 994 A.2d 1108, 1115 (Pa.Super. 2010) (quoting In re I.J., 972
A.2d 5, 8 (Pa.Super. 2009)).

            Absent an abuse of discretion, an error of law, or
            insufficient evidentiary support for the trial court’s
            decision, the decree must stand. … We must employ
            a broad, comprehensive review of the record in order
            to determine whether the trial court’s decision is
            supported by competent evidence.

         In re B.L.W., 843 A.2d 380, 383 (Pa.Super. 2004) (en
         banc), appeal denied, 581 Pa. 668, 863 A.2d 1141 (2004)
         (internal citations omitted).

            Furthermore, we note that the trial court, as the finder

                                     -4-
J-S43002-19


              of fact, is the sole determiner of the credibility of
              witnesses and all conflicts in testimony are to be
              resolved by the finder of fact. The burden of proof is
              on the party seeking termination to establish by clear
              and convincing evidence the existence of grounds for
              doing so.

           In re Adoption of A.C.H., 803 A.2d 224, 228 (Pa.Super.
           2002) (internal citations and quotation marks omitted). The
           standard of clear and convincing evidence means testimony
           that is so clear, direct, weighty, and convincing as to enable
           the trier of fact to come to a clear conviction, without
           hesitation, of the truth of the precise facts in issue. In re
           J.D.W.M., 810 A.2d 688, 690 (Pa.Super. 2002). We may
           uphold a termination decision if any proper basis exists for
           the result reached. In re C.S., 761 A.2d 1197, 1201
           (Pa.Super. 2000) (en banc). If the court’s findings are
           supported by competent evidence, we must affirm the
           court’s decision, even if the record could support an opposite
           result. In re R.L.T.M., 860 A.2d 190, 191-92 (Pa.Super.
           2004).

In re Z.P., supra at 1115-16 (quoting In re Adoption of K.J., 936 A.2d
1128, 1131-32 (Pa.Super. 2007), appeal denied, 597 Pa. 718, 951 A.2d 1165

(2008)).

      The Adoption Act governs the involuntary termination of a parent’s

parental rights to a child and provides, in relevant part, as follows:

           § 2511. Grounds for involuntary termination

           (a) General Rule.―The rights of a parent in regard to a
           child may be terminated after a petition filed on any of the
           following grounds:

              (1) The parent by conduct continuing for a period of
              at least six months immediately preceding the filing of
              the petition either has evidenced a settled purpose of
              relinquishing parental claim to a child or has refused
              or failed to perform parental duties.



                                       -5-
J-S43002-19


                                    *    *    *

           (b) Other considerations.―The court in terminating the
           rights of a parent shall give primary consideration to the
           developmental, physical and emotional needs and welfare
           of the child. The rights of a parent shall not be terminated
           solely on the basis of environmental factors such as
           inadequate housing, furnishings, income, clothing and
           medical care if found to be beyond the control of the parent.
           With respect to any petition filed pursuant to subsection
           (a)(1), (6) or (8), the court shall not consider any efforts by
           the parent to remedy the conditions described therein which
           are first initiated subsequent to the giving of notice of the
           filing of the petition.

23 Pa.C.S.A. § 2511(a)(1), (b).          “Parental rights may be involuntarily

terminated where any one subsection of Section 2511(a) is satisfied, along

with consideration of the subsection 2511(b) provisions.” In re Z.P., supra

at 1117.

           Initially, the focus is on the conduct of the parent. The party
           seeking termination must prove by clear and convincing
           evidence that the parent’s conduct satisfies the statutory
           grounds for termination delineated in Section 2511(a). Only
           if the court determines that the parent’s conduct warrants
           termination of his… parental rights does the court engage in
           the second part of the analysis pursuant to Section 2511(b):
           determination of the needs and welfare of the child under
           the standard of best interests of the child.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (internal citations omitted).

     Termination under Section 2511(a)(1) involves the following:

           To satisfy the requirements of [S]ection 2511(a)(1), the
           moving party must produce clear and convincing evidence
           of conduct, sustained for at least the six months prior to the
           filing of the termination petition, which reveals a settled
           intent to relinquish parental claim to a child or a refusal or
           failure to perform parental duties. In addition,


                                        -6-
J-S43002-19


               Section 2511 does not require that the parent
               demonstrate both a settled purpose of relinquishing
               parental claim to a child and refusal or failure to
               perform parental duties. Accordingly, parental rights
               may be terminated pursuant to Section 2511(a)(1) if
               the parent either demonstrates a settled purpose of
               relinquishing parental claim to a child or fails to
               perform parental duties.

            Once the evidence establishes a failure to perform parental
            duties or a settled purpose of relinquishing parental rights,
            the court must engage in three lines of inquiry: (1) the
            parent’s explanation for his...conduct; (2) the post-
            abandonment contact between parent and child; and (3)
            consideration of the effect of termination of parental rights
            on the child pursuant to Section 2511(b).

In re Z.S.W., 946 A.2d 726, 730 (Pa.Super. 2008) (internal citations

omitted).      Regarding the six-month period prior to filing the termination

petition:

            [T]he trial court must consider the whole history of a given
            case and not mechanically apply the six-month statutory
            provision.     The court must examine the individual
            circumstances of each case and consider all explanations
            offered by the parent facing termination of his...parental
            rights, to determine if the evidence, in light of the totality of
            the circumstances, clearly warrants the involuntary
            termination.

In re B.,N.M., 856 A.2d 847, 855 (Pa.Super. 2004), appeal denied, 582 Pa.
718, 872 A.2d 1200 (2005) (internal citations omitted).

      Under Section 2511(b), the court must consider whether termination

will meet the child’s needs and welfare.          In re C.P., 901 A.2d 516, 520

(Pa.Super. 2006). “Intangibles such as love, comfort, security, and stability

are involved when inquiring about the needs and welfare of the child. The


                                          -7-
J-S43002-19


court must also discern the nature and status of the parent-child bond, paying

close attention to the effect on the child of permanently severing the bond.”

Id. Significantly:

         In this context, the court must take into account whether a
         bond exists between child and parent, and whether
         termination would destroy an existing, necessary and
         beneficial relationship.

         When conducting a bonding analysis, the court is not
         required to use expert testimony. Social workers and
         caseworkers can offer evaluations as well. Additionally,
         Section 2511(b) does not require a formal bonding
         evaluation.

In re Z.P., supra at 1121 (internal citations omitted).

      “The statute permitting the termination of parental rights outlines

certain irreducible minimum requirements of care that parents must provide

for their children, and a parent who cannot or will not meet the requirements

within a reasonable time following intervention by the state, may properly be

considered unfit and have his…rights terminated.”      In re B.L.L., 787 A.2d
1007, 1013 (Pa.Super. 2001). This Court has said:

         There is no simple or easy definition of parental duties.
         Parental duty is best understood in relation to the needs of
         a child. A child needs love, protection, guidance, and
         support. These needs, physical and emotional, cannot be
         met by a merely passive interest in the development of the
         child.   Thus, this [C]ourt has held that the parental
         obligation is a positive duty which requires affirmative
         performance.

         This affirmative duty encompasses more than a financial
         obligation; it requires continuing interest in the child and a
         genuine effort to maintain communication and association
         with the child.

                                     -8-
J-S43002-19



         Because a child needs more than a benefactor, parental duty
         requires that a parent exert himself to take and maintain a
         place of importance in the child’s life.

         Parental duty requires that the parent act affirmatively with
         good faith interest and effort, and not yield to every
         problem, in order to maintain the parent-child relationship
         to the best of his…ability, even in difficult circumstances. A
         parent must utilize all available resources to preserve the
         parental relationship, and must exercise reasonable
         firmness in resisting obstacles placed in the path of
         maintaining the parent-child relationship. Parental rights
         are not preserved by waiting for a more suitable or
         convenient time to perform one’s parental responsibilities
         while others provide the child with [the child’s] physical and
         emotional needs.

In re B.,N.M., supra at 855 (internal citations and quotation marks omitted).

“[A] parent’s basic constitutional right to the custody and rearing of his…child

is converted, upon the failure to fulfill his…parental duties, to the child’s right

to have proper parenting and fulfillment of [the child’s] potential in a

permanent, healthy, safe environment.” Id. at 856.

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Andrew J.

Jarbola, III, we conclude Father’s remaining claims merit no relief. The trial

court opinion comprehensively discusses and properly disposes of the

questions presented. (See Trial Court Opinion, dated May 20, 2019, at 4-7)

(finding: (1) Father failed to attend more than five visits with Child within six

months before Agency filed petition to terminate his parental rights; during

visits Father attended, he required significant redirection to interact


                                       -9-
J-S43002-19


appropriately with Child; Father failed to develop bond with Child and did not

complete any parenting classes, which would enable him to perform his

parental duties; lastly, Father failed to maintain sober lifestyle to ensure Child

would be safe if returned to Father’s custody and care; (2) Agency proved

Child thrives within loving, foster home, and has strong, loving bond with her

foster parents and foster siblings; Child refers to foster parents as mom and

dad; at conclusion of March 2019 hearing, attorney/GAL for Child indicated to

court there was no conflict of interest between Child’s best interest and legal

interest, due to Child’s age; Child’s counsel argued for termination and opined

it was in Child’s best interests; chief among concerns for Child were Child’s

well-being, permanency, and consistency; termination of Father’s parental

rights served Child’s best interests).    The record supports the trial court’s

decision. Accordingly, we affirm on the basis of the trial court opinion.

      Decree affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 9/6/2019




                                     - 10 -
                                                                                    Circulated 08/28/2019 03:58 PM




INRE:                                                   IN THE COURT OF COMMON PLEAS
                                                        OF LACKAWANNA COUNTY
RELINQUISHMENT OF M.S.,
                                                        ORPHANS' COURT DIVISION
                 A MINOR
                                                        NO. A-5-2019
                                                        148 DP 2017


                            OPINION PURSUANT TO PA.R.A.P. 1925
                                                                                                                    -��;·,:, r   1·   1
                                                                                                                    ·-··i er.,
JARBOLA, J.                                                                                         i"·..">         \�:;���.·:
                                                                                                     . :. ·� ....
                                                                                                                     ...... •, .. •.
                                                                                                                     •··,·:._-·_;
    I.        INTRODUCTION                                                                            -1j
                                                                                         {.·   -.                                         ..
                                                                                                                      ,>

                                                                                                        --            :. ·-·�.I
          The Lackawanna County Office of Youth and Family Services (hereinafter ,.-Age.�cyt)F :
                                                                                                         i,._;.)




petitioned this Court to terminate the parental rights ocf,g, (uh,-Hll«'J and   ·r,s. ( M��ij) with
                                                                                    11




respect to minor child M.S. (D.0.8. 091 /2017). A hearing on the Agency's petition occurred

on March 25, 2019. This Court weighed and considered the relevant evidence submitted and

terminated both parents' rights. With regard to Father                   , this Court granted the

Agency's petition for the reasons that follow.

    II.      FACTUAL BACKGROUND AND PROCEDURAL HISTORY

                                              o.nd                                Mother                are the

natural parents ofM.S. (hereinafter "Minor Child"). The minor child was initially placed in

kinship foster care after both parents testified as to their drug use, and Father tested positive for

the same. (N.T., March 25, 2019, pp. 8). The minor child was declared dependent by the Court

on November 6, 2017. Id. at 9.

          Since the minor child's placement over eighteen months ago, Father has failed to comply

with the Agency's service recommendations/directives. While Father claims he has secured

stable housing, it is evident that he has not successfully completed parenting or domestic

violence classes, submitted to the required number of drug screens, participated in Drug and
Alcohol Treatment Services (hereinafter "DATS"), or been consistent with visitation with the

minor child-all of which were directed by the Agency. Id. at 10, 13.

        As the minor child was adjudicated dependent at roughly three weeks of age, the Agency

required that Father participate in parenting classes. Id. at 9. The Agency made two referrals to

Father's Group in Lackawanna County but Father was unsuccessfully discharged from the

parenting class both times for failure to attend. Id. at 14. The Agency also made a referral for

safe care classes at Mother and Father's request. Id. Safe care classes would have occurred in

Father's home, thereby eliminating any potential issues with transportation; however, Father was

again unsuccessfully discharged for noncompliance and lack of attendance. Id. at 33-34.

        In addition to parenting classes, the Agency directed Father to attend and participate in

domestic violence classes as well as Drug and Alcohol Treatment Services ("DATS"). Id. at 12-

13. Once again, Father was unsuccessfully discharged from both programs for noncompliance.

Id. In conjunction with his required attendance at drug and alcohol treatment sessions, Father

was directed to submit to a total of225 drug screens for the Agency over the course of the minor

child's dependency. Id. To date, Father has only submitted to 16 drug screens, half of which

yielded a positive result. Id.

       Regarding Father's contact with the minor child, Father has been on a biweekly visitation

schedule throughout the child's dependency. Id. at 48. Despite that schedule, Father has been

unable, by the Agency's standards, to progress beyond biweekly visitation; been inconsistent in

his attendance of visits; and has failed to appear multiple times over the course of the minor

child's dependency. Id. Notably, Father had not seen the minor child since November of 2018,

prior to the Agency filing its Petition to Terminate. Id. at 48-49. While Father has participated




                                                 2
in activities like feedings and diaper changes at those visits he did attend, he also required a great

amount of redirection to interact with the minor child more. Id. at 15, 49.

           The minor child, on the other hand, is thriving. She demonstrates a strong, loving bond

with her foster parents, referring to them as mom and dad. Id. at 23-24. She is healthy and well-

adjusted and has developed a good rapport with her foster siblings. Id. For these reasons, and

due to Father's history, at the conclusion of the March 2019 hearing, the Guardian ad Litem

argued fervently for termination in favor of permanency and consistency for minor child. Id. at.

63-64. The Court agreed with the Guardian ad Litem and parental rights were terminated. Id. at

65. Upon termination of Father's parental rights, the Appellant in the instant case filed a Notice

of Appeal and Concise Statement of Errors Complained Of on April 24, 2019.

    III.      DISCUSSION

           Parental rights with respect to a child may be involuntarily terminated on any one of the

grounds set forth in 23 Pa.C.S.A. §251 l(a)(l)-(9). A two-pronged analysis is required before

terminating a parent's rights. 23 Pa.C.S.A. §2511; In Re L.M., 923 A.2d 505, 511 (Pa. Super.

2007). First, the Court must find, by clear and convincing evidence, that the parent's conduct

warrants the termination of parental rights. Id. Thus, the Court must find that the party seeking

termination has met its burden in demonstrating the applicability of one of the nine grounds

enumerated in 23 Pa.C.S.A. §251 l(a). Id. Next, the Court must determine whether terminating

the parent's rights would be in the best interest of the child. Id.; 23 Pa.C.S.A. §251 l(b).




                                                    3
a. Did the Court err as a matter of law and/or manifestly abuse its discretion in
   terminating Father's parental rights pursuant to 23 P A.C.S.A. §2511(a)(8)?

         Pursuant to 23 Pa.C.S.A. §251 l(a)(8), parental rights regarding a child may be terminated

where:

            [t]he child has been removed from the care of the parent by the court or
            under a voluntary agreement with an agency, 12 months or more have
            elapsed from the date of removal or placement, the conditions which led
            to the removal or placement of the child continue to exist ....

Where a TPR is sought on this ground, "the court shall not consider any efforts by the parent to

remedy the conditions described therein which are first initiated subsequent to the giving of notice

of the filing of the petition. 23 Pa.C.S.A. §251 l(b).

         In the case at hand, the minor child was removed from Mother and Father's care and

placed in kinship foster care after both parents testified before Judge Braxton of Lackawanna

County that they were using "molly" and Father tested positive for marijuana and cocaine.

(N.T., March 25, 2019, pp. 8). The minor child was declared dependent by the Court on

November 6, 2017, more than 18 months ago, and this Court is satisfied that the Agency has

proven by clear and convincing evidence that the conditions which led to minor child's removal

continue to exist. Id. at 8-9, 65. Although Father has managed to secure safe housing for the

minor child, Father has failed to comply with the Agency's service directives, failed to maintain

a sober lifestyle, and failed to establish a bond with the minor child.

         Primarily, throughout the entirety of the minor child's dependency, Father was required

to maintain a sober lifestyle. As such, he was directed to submit to drug screening a total of 225

times in order to provide confirmation of the same; however, Father only completed 16 of those

225 screens, yielding a positive result half of the time. Id. at 12-13. Father was also

unsuccessfully discharged from his outpatient drug and alcohol classes due to noncompliance


                                                  4
and failure to attend. Originally, the Agency set up drug and alcohol classes through

Lackawanna County DATS and later transferred them to Wyoming Valley Drug and Alcohol

when Father and Mother moved; however, Father did not attend either program. Id. at 12-13.

Father instead chose to disregard the Agency's directives regarding drug and alcohol screening

and services, demonstrating an utter unwillingness to cooperate as directed or to put the minor

child's interests before his own.

        This Court also finds it noteworthy that Father has failed to develop an appropriate bond

with the minor child. Id. at 17, 50. Father has been inconsistent in his visits with the minor child

since the beginning of her dependency. Starting October 4, 2018, through the date of filing the

Petition to Terminate Father's Rights, visits were scheduled with the minor child twice a week;

however, Father ultimately only attended five visits. Id. at 48-49. In fact, as of the date of the

March hearing, and prior to the Agency's filing of the Petition to Terminate, Father had not

attended a visit with the minor child since November 26, 2018. Id. Further, at those visits Father

did attend, he did not appear to have a bond with the minor child. Id. at 49, 57. While Father did

participate in activities like feedings and diaper changes, he required redirection on numerous

occasions from the caseworker to interact more with the child. Id. At the March hearing date,

the caseworker testified that there was little to no bond between Father and the minor child, such

that she was in agreement with terminating Father's parental rights. Id. at 49.

       This Court does note that, in line with the Agency's directives, Father has actively taken

steps to secure stable housing. Id. at 40. Father currently rents a room at a home in Wilkes-

Barre, and, although the home is structurally sound, the Agency explained to Father that they

would need the names, birthdates, and social security numbers of the other individuals residing

in the home in order to run security checks and ensure the minor child is safe. Id. Father



                                                 5
allegedly indicated that it would not be a problem to provide the agency with that information

but ultimately failed to do so, again demonstrating an utter unwillingness to cooperate as directed

or to put the minor child's interests before his own. Id.

       Father argues that he experienced medical issues that prevented him from acting in

compliance with the Agency's directives. Id. at 14-15; 40-41. He alleges that he suffered a

stroke roughly halfway through the minor child's dependency as well as developed MRSA in

January of 2019, both of which prevented him from seeing the minor child and participating in

his required classes/programs. Id. However, it was testified to at the March 2019 hearing that

Father has failed to provide signed medical consents or any medical records in order to confirm

his claims or diagnoses. Id. Further, the caseworker testified that if Father had simply taken the

mandated universal precautions, then he still would have been able to attend the scheduled visits

with the minor child despite having MRSA. Id. at 56.

b. Did the Court err as a matter of law and/or manifestly abuse its discretion in
   terminating Father's parental rights pursuant to 23 PA.C.S.A. §2511(a)(l}?

       Turning to 23 Pa.C.S.A. §251 l(a)(l), the Court may terminate an individual's parental

rights where "[t]he parent, by conduct continuing for a period of at least six months immediately

preceding the filing of the petition [of termination], either has evidenced a settled purpose of

relinquishing parental claim to a child or has refused or failed to perform parental duties."

        As discussed above, Father has not attended more than five visits with the minor child

within the six months preceding the Agency's Petition to Terminate Father's Parental Rights.

(N.T., March 25, 2019, pp. 48-49, 57). Further, at those visits Father did attend, he required a

great amount of redirection to appropriately interact with the minor child. Id. Father has also

still not developed a bond with the minor child nor has he completed any parenting classes that

would allow him to appropriately perform his parental duties. Id. at 49, 57. Lastly, Father has

                                                 6
not proven that he is maintaining a sober lifestyle such that the minor child would be safe if

returned to Father's custody and care. Id. at 12-13.

c, Did the Court err as a matter of law and/or manifestly abuse its discretion in
   determining termination of Father's parental rights is in the best interests of the child?

        Based on the foregoing, this Court finds the Agency has met it burden of establishing by

clear and convincing evidence that Father's conduct warrants termination of his parental rights.

Id. at 64-65. The Court must now turn to consideration of the second prong of its analysis. By

statute, "primary consideration to the developmental, physical and emotional needs and welfare

of the child" must be given. 23 Pa.C.S.A. §2511(b).

        The Court is satisfied that the Agency has proven that the minor child is currently

thriving within a loving home. Further, the Agency has demonstrated that the minor child has a

strong, loving bond with her foster parents. (N.T., March 25, 2019, pp. 23-24). In fact, the

minor child refers to her foster parents as mom and dad. Id. She also appears to have developed

a bond with her foster siblings- she knows each sibling's name and enjoys spending time with

them. Id.

       At the conclusion of the March 2019 hearing in this case, the Attorney for the minor child

indicated to the Court that she had no conflict of interest serving as both the child's attorney and

the child's Guardian ad Litem due to the child's age. Id. at 63. The Guardian in this case thn

argued for termination and opined that it would indeed be in the minor child's best interests. Id.

at 63-64. Chief among the Guardian's concerns for the minor child's well-being, as well as this

Court's, is the sense of permanency and consistency that the minor child is no doubt entitled to.

Id. at 63-64. As such, this Court found that termination of Father's parental rights would best

serve the minor child's interests.




                                                 7
d. Did the Court err as a matter of law and/or manifestly abuse its discretion in finding
   that the conditions that led to removal have not been remedied and reunification of
   parent and child was not imminent at the time of the hearing?

         Following the hearing. Father alleges on appeal that this Court erred as a matter of law in

terminating his rights by finding that the conditions that led to the removal have not been

remedied and reunification of parent and child were not imminent at the time of hearing. As

stated above, the conditions that led to the minor child's removal have not been remedied as

Father has failed to drug screen the required number of times for the Agency and the times that

he did screen resulted in positive results half of the time. Id. at 12-13. Additionally, Father has

failed to complete any of the requisite parenting, drug and alcohol, or domestic violence classes

recommended by the Agency. Id. Further, there is no imminence to reunite the minor child with

Father as the minor child is thriving with her foster parents and recognizes them as her parents,

even referring to them as mom and dad. Id. at 23-24.

    I.      CONCLUSION

         As this Court determined that the Agency met its burden and for the foregoing reasons,

the Court terminated Father's parental rights pursuant to 23 Pa.C.S.A. §2511. This Court agreed

that the minor child deserves permanency and termination of Father's rights was in the best

interests of the minor child.

                                                       BY THE COURT:


                                                      ��

                                                          D       J.J�I                       ,J.




                                                  8